Sweeney, J.,
dissenting. I agree with the majority that this case involves an interpretation of the intent of the General Assembly in enacting R.C. 4507.16. Moreover, I agree with the conclusion of the majority that the terms “suspend” and “revoke” are not synonymous. However, my agreement with the majority extends no further.
The words “suspend” and “revoke” are not defined in R.C. Chapter 2903. The majority theréfore concludes that such terms should be afforded a common, everyday meaning.
The “common everyday meaning” the majority ascribes to the terms, however, bears no relationship to the manner in which those terms are used in a general sense or as applied to the motor vehicle laws. Black's Law Dictionary (5 Ed. 1979) 1297 defines “suspend” as follows: “[t]o interrupt; to cause to cease for a time; to postpone; to stay, delay, or hinder; to discontinue temporarily, but with an expectation or purpose of resumption. * * *” In Black’s, supra, at 1188, “revoke” is defined in the following manner: “[t]o annul or make void by recalling or taking back; to cancel, rescind, repeal, or reverse.”
Conspicuously absent from the definition of revoke is any reference to the permanence of the dispossession. Clearly, if such meaning were inherent in the use of the word there would have been no need for the legislature to employ the words “permanently revoke” in R.C. 4507.16(C). *43Rather, the difference between the terms is qualitative rather than quantitative. Thus, “suspend” and “revoke” do not differ as to the duration of the divestment but relate to the nature of the deprivation. A suspension holds one’s privilege in abeyance but allows for full restoration of the privilege at a later date. Revocation, conversely, ends the privilege subject to reinstatement through the affirmative act of the person whose privilege has been revoked. Consequently, with respect to driving privileges, a suspension would allow resumption of these privileges at the expiration of the suspension period. In contrast, upon the expiration of a revocation period, a driver would be required to reapply for a license and be retested in order for his driving privileges to be restored. This interpretation of the term “revoke” is further supported by reference to the unambiguous language of R.C. 4507.08 which mandates that no reissuance of an operator’s license occur until the passage of one year from the date of revocation.
Assuming arguendo that the import ascribed to these terms by the majority constitutes their “common everyday meaning,” this fact alone is not dispositive of the issue. While, in a general sense, attributing to such terms their dictionary meaning is a legitimate method by which to arrive at legislative intent, it is unjustified where such meaning conflicts with the manner in which the terms are employed in the statute. Thus, in Heidtman v. Shaker Heights (1955), 163 Ohio St. 109, 119, 56 O.O. 171, 176, 126 N.E. 2d 138, 143, it was stated:
“Where legislation is silent as to the meaning of a word contained therein, and that word has both a wide and a restricted meaning, courts, in interpreting such legislation, must give such word a meaning consistent with other provisions of the legislation and of the objective to be achieved thereby.”
The majority has essentially concluded that “permanently revoke” and “revoke” are synonymous. However, a review of “other provisions” of the motor vehicle law leads to the unmistakable conclusion that the term “revocation,” unless otherwise modified, does not constitute a permanent divestment of driving privileges. See R.C. 4507.08, 4507.163, 4507.34 and 4507.39.
The issue, therefore, does not involve whether a revocation period can extend beyond the duration of one year. (See opinion of majority, at fn. 1.) Rather, the inquiry concerns whether the term “revoke” without more can authorize the permanent extinguishment of the privilege to operate a motor vehicle. Clearly, reference to numerous sections of the motor vehicle law does not evidence such legislative intent.
The majority contends that R.C. 4507.16(A) differs from R.C. 4507.16(C) in that the latter provision mandates the permanent revocation of driving privileges while the former section vests in the trial court the discretion to do so. This interpretation conflicts with a plain reading of each subsection. Both R.C. 4507.16(A) and 4507.16(C) are couched in mandatory language. R.C. 4507.16(A) states that the trial judge “shall sus*44pend * * * or revoke the operator’s or chauffeur’s license * * *.” (Emphasis added.) R.C. 4507.16(C) states that the trial judge “shall permanently revoke the operator’s or chauffeur’s license * * *.” (Emphasis added.) Instead, the majority holds that the term “shall” in R.C. 4507.16(A) is mandatory as to the imposition of the revocation, but discretionary as to its duration. Nevertheless, the term is viewed as mandatory in all respects when employed in R.C. 4507.16(C).
This exercise by the majority in judicial legislation is not limited to the mandatory language contained in the foregoing subsection. The majority, in essence, has also amended R.C. 4507.16(C) to include violations of R.C. 2903.04 within its terms. Clearly, the General Assembly could have included R.C. 2903.04 within R.C. 4507.16(C) if such action was deemed warranted. The unmistakable language of the subsection evidences a legislative intent that permanent revocation of driving privileges should be imposed only for violation of R.C. 2903.06 or 2903.07. It is not the role of this court to supply additional language. The majority opinion states that “[i]t would be anomalous” for the General Assembly to require permanent revocation of operator’s licenses for violations of R.C. 2903.06 and 2903.07 but not for violations of R.C. 2903.04. Applying this logic, it is equally anomalous that the legislature would require permanent revocation for persons convicted under the former sections but permit something less than permanent revocation with respect to those convicted under the latter section. Thus, even with the judicially created language supplied by the majority, a trial judge may decline to order permanent revocation of driving privileges for one convicted of involuntary manslaughter. Consequently, the “anomaly” is not remedied by the majority opinion. Any remedy must be provided by the legislature.
Wright, J., concurs in the foregoing dissenting opinion.